Per Curiam.
Motion to dismiss an appeal from an order granting a new trial. The *487motion is granted. The case comes within the rule stated and applied in Heide v. Lyons, 128 Minn. 488, 151 N. W. 139. There, as in the case at har, the motion for a new trial was based upon the grounds: (1) That the verdict was not justified by the evidence; and (2) errors in law. The order granting a new trial was silent as to the grounds thereof. The order in this case is likewise silent on that point. The two cases cannot be differentiated. The provision found in G. S. 1913, § 7828, to which counsel for appellant calls attention, to the effect that the court shall not presume that an order granting a new trial which is silent as to the ground thereof was granted on the ground that the verdict was not justified by the evidence, was intended to abolish a rule of the court which permitted such presumption, and can have no effect in determining the appealable character of the order.
Appeal dismissed.